In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00341-CR


                        MYRON OTHEN STILES, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 316th District Court
                                 Hutchinson County, Texas
               Trial Court No. 11,876, Honorable James M. Mosley, Presiding

                                     June 29, 2021
                           MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Appellant, Myron Othen Stiles, appeals his convictions for two counts of Indecency

with a Child by Sexual Contact. Through a single issue, appellant contends that his

counsel was ineffective when counsel failed to object to the prosecutor’s closing

arguments pertaining to bolstering and interjecting personal opinion. We affirm.

      To prevail on a claim of ineffective assistance, the complaining party must show

not only that his counsel’s performance fell below an objectively reasonable standard but

that he was prejudiced by that deficiency. Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim.
App. 2002). Furthermore, to be prejudicial, the record must show that there exists a

reasonable probability that, but for counsel’s errors, the result of the proceeding would

have been different. Id.

       We note that aside from the conclusory statement that the defense counsel

“destroyed any chance of a fair trial,” appellant provided no substantive analysis

addressing how there existed a reasonable probability that the result would have differed

had the objections been made and sustained. And, while we may speculate on the

matter, the task is not ours to perform for him. So, even assuming arguendo that trial

counsel’s efforts were deficient (which we do not decide), appellant did not carry the

burden imposed upon him by Bone. See Smith v. State, 286 S.W.3d 333, 345 (Tex. Crim.

App. 2009) (holding that “by failing to explain how counsel’s allegedly unprofessional

errors would have changed the trial court’s finding of true on all three violations in the

State’s motion to adjudicate, the appellant failed to show that but for counsel’s deficiency

the result of the hearing to adjudicate guilt would have been different”); Ladd v. State, 3

S.W.3d 547, 570 (Tex. Crim. App. 1999) (stating that the failure to prove the prejudice

prong bars relief).

       Accordingly, the judgment of the trial court is affirmed.


                                                         Per Curiam




Do not publish.